Exhibit 10.22

CONTRIBUTION AGREEMENT

THIS CONTRIBUTION AGREEMENT, (this “Agreement”) dated as of February 14, 2013,
by and between BLACK ELK ENERGY OFFSHORE OPERATIONS, LLC, a Texas limited
liability company (the “Company”), and PLATINUM PARTNERS BLACK ELK OPPORTUNITIES
FUND LLC, a Delaware limited liability company (“PPBE”).

BACKGROUND

WHEREAS, PPBE has agreed from time to time to contribute to the Company, upon
the terms and subject to the conditions set forth in this Agreement, an amount
not to exceed the aggregate $500,000 (each, a “Capital Contribution”); and

WHEREAS, as consideration for each Capital Contribution, the Company shall issue
to PPBE Class E Preferred Units and Class B Units, as described in Section 3.

NOW, THEREFORE, incorporating the foregoing herein, and in consideration of the
mutual promises herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, the parties hereto agree as follows:

1. Contribution. Subject to the terms and conditions of this Agreement,
including Section 4, PPBE hereby agrees to make a Capital Contribution to the
Company in the amount and on the date set forth in Section 2 in an aggregate
amount equal to $500,000 and the Company hereby agrees to accept from PPBE the
Capital Contribution.

2. Funding Contributions. Subject to Section 4, PPBE shall make a Capital
Contribution to the Company (by wire transfer of immediately available funds to
such account as the Company shall notify PPBE) on the date (or such earlier date
as the Company and PPBE shall mutually agree) and in the amount set forth
opposite such date in the following table:

 

Date

   Amount  

February 14, 2013

   $ 500,000   

3. Issuance of Units. In consideration of the Capital Contribution on
February 14, 2013, the Company shall issue and deliver to PPBE (a) 500,000 Class
E Preferred Units having such rights, preferences and privileges as set forth in
the Company’s Second Amended and Restated Operating Agreement, dated as of
July 13, 2009, as amended by the First Amendment thereto dated as of August 19,
2010, by the Second Amendment thereto dated as of May 31, 2011, by the Third
Amendment thereto dated as of January 25, 2013 and by the Fourth Amendment
thereto dated as of February 12, 2013 (as so amended, the “Operating
Agreement”), and (b) 38,000 Class B Units, having such rights, preferences and
privileges as set forth in the Operating Agreement. Upon such issuance of such
Class E Preferred Units and such Class B Units, the Company shall deliver to
PPBE a cross receipt in substantially the form of Exhibit A attached hereto
evidencing such issuance (the “Cross Receipt”). At PPBE’s direction the Class E
Preferred Units and/or the Class B Units will be issued in the name of such
other person or entity it may designate in writing to the Company.



--------------------------------------------------------------------------------

4. Conditions to the Obligation of PPBE. The obligation of PPBE to make the
Capital Contributions contemplated hereby is subject to the satisfaction (or
waiver by PPBE) of the following conditions:

(a) the representations and warranties made by the Company hereunder shall be
true and correct in all material respects as of the date of the Capital
Contribution;

(b) the Company shall have executed and delivered to PPBE this Agreement; and

(c) the Company shall have executed and delivered a Cross Receipt with respect
to the Capital Contribution.

5. Representations and Warranties.

5.1 PPBE represents and warrants to the Company as follows:

(a) PPBE is a limited liability company duly formed, validly existing and in
good standing under the laws of the State of Delaware with full power and
authority to carry on its business and to own or lease and to operate its
properties as such business is conducted and such properties are owned, leased
or operated. PPBE has the power and authority to execute, deliver and perform
this Agreement and all agreements and documents contemplated hereby (the
“Ancillary Documents”) and to consummate the transactions contemplated hereby
and thereby.

(b) The execution and delivery by PPBE of this Agreement and the Ancillary
Documents, and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by all requisite action of PPBE. PPBE has duly
executed and delivered this Agreement and the Ancillary Documents and this
Agreement and the Ancillary Documents constitute legal, valid and binding
agreements of PPBE, enforceable against it in accordance with their terms,
subject to applicable federal and state bankruptcy and insolvency laws affecting
generally the rights of creditors.

(c) The execution, delivery and performance by PPBE of this Agreement and the
Ancillary Documents, and the consummation of the transactions contemplated
hereby and thereby, do not and will not conflict with, result in a breach or
violation of, or constitute a default under, (i) the certificate of formation,
limited liability company agreement or other organizational documents of PPBE,
(ii) any law, regulation or court order applicable to PPBE or (iii) any
contract, license, lease commitment or other agreement to which PPBE or is a
party or by which PPBE or any of its assets may be bound or affected.

(d) PPBE is not required under federal, state, foreign or local law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, in order for it to
execute, deliver or perform any of its obligations under this Agreement or the
Ancillary Documents.

5.2 The Company represents and warrants to PPBE as follows:

 

2



--------------------------------------------------------------------------------

(a) The Company is a limited liability company duly formed, validly existing and
in good standing under the laws of the State of Texas with full power and
authority to carry on its business and to own or lease and to operate its
properties as such business is conducted and such properties are owned, leased
or operated. The Company has the power and authority to execute, deliver and
perform this Agreement and the Ancillary Documents and to consummate the
transactions contemplated hereby and thereby.

(b) The execution and delivery by the Company of this Agreement and the
Ancillary Documents, and the consummation of the transactions contemplated
hereby and thereby, have been duly authorized by all requisite action of the
Company. The Company has duly executed and delivered this Agreement and the
Ancillary Documents, and this Agreement and the Ancillary Documents constitute
legal, valid and binding agreements of the Company, enforceable against the
Company in accordance with their terms, subject to applicable federal and state
bankruptcy and insolvency laws affecting generally the rights of creditors.

(c) The execution, delivery and performance by the Company of this Agreement and
the Ancillary Documents, and the consummation of the transactions contemplated
hereby and thereby, do not and will not conflict with, result in a breach or
violation of, or constitute a default under, (i) the certificate or articles of
formation or organization or other organizational documents of the Company,
(ii) any law, regulation or court order applicable to the Company or (iii) any
contract, license, lease commitment or other agreement to which the Company is a
party or by which the Company or its assets may be bound or affected.

(d) The Company is not required under federal, state, foreign or local law, rule
or regulation to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, in order for it
to execute, deliver or perform any of its obligations under this Agreement or
the Ancillary Documents or issue the Class E Preferred Units or the Class B
Units in accordance with the terms hereof.

(e) There are no outstanding or authorized options, warrants, purchase rights,
subscription rights, conversion rights, exchange rights, or other contracts or
commitments that could require the Company to issue, sell, or otherwise cause to
become outstanding any of its equity interests.

6. Further Assurances. Each of the parties hereto shall, at its own expense,
from time to time upon the request of the other, execute and deliver, or cause
to be executed and delivered, at such times as may reasonably be requested by
the other party, such other documents, certificates and instruments and take
such actions as the other party deems reasonably necessary to consummate more
fully the transactions contemplated by this Agreement.

7. Miscellaneous.

7.1 Entire Agreement. This Agreement and the Ancillary Documents delivered by
the parties pursuant to this Agreement constitute the entire agreement among the
parties with respect to the subject matter of this Agreement and supersede all
prior agreements,

 

3



--------------------------------------------------------------------------------

understandings and negotiations, whether written or oral, with respect to the
subject matter of this Agreement.

7.2 Notices. Unless otherwise provided for herein, notices and other
communications required or permitted hereunder shall be in writing to the
parties and addresses below and shall be delivered by certified mail return
receipt requested or express mail and also via facsimile. Such notice shall be
deemed to have been received on the date delivered.

If to the Company:

Black Elk Energy Offshore Operations, LLC

11451 Katy Freeway, Suite 500

Houston, Texas 77079

Telephone: (281) 598-8600

Facsimile: (281) 598-8601

Attn: John Hoffman

With a copy to:

Liskow & Lewis

1001 Fannin Street, Suite 1800

Houston, Texas 77002

Telephone: (713) 651-2984

Facsimile: (713) 651-2908

Attn: John T. Bradford

If to PPBE:

c/o Platinum Partners Value Arbitrage Fund, LP

Carnegie Hall Tower

152 West 57th Street, 4th Floor

New York, New York 10019

Telephone: (212) 582-2222

Facsimile: (212) 582-2424

Attn: David Levy

With a copy to:

Blank Rome LLP

The Chrysler Building

405 Lexington Avenue

New York, New York 10174-0208

Telephone: (212) 885-5431

Facsimile: (917) 332-3065

Attn: Eliezer M. Helfgott

7.3 Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart shall be deemed to be an original instrument, but all
such counterparts together shall constitute one and the same instrument.

 

4



--------------------------------------------------------------------------------

7.4 Governing Law. This Agreement and the documents, agreements and instruments
contemplated hereunder (unless expressly stated therein to the contrary) shall
be construed and interpreted in accordance with the laws of the State of New
York, without regard to conflicts of law or choice of law principles thereof.

7.5 SUBMISSION TO JURISDICTION.

(a) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT SHALL BE
BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK
CITY OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR
ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION TO
JURISDICTION IS EXCLUSIVE AND PRECLUDES A PARTY FROM OBTAINING JURISDICTION OVER
ANOTHER PARTY IN ANY COURT OTHERWISE HAVING JURISDICTION.

(b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ANY SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE EFFECTED BY
MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY
SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH HEREIN OR AT
SUCH OTHER ADDRESS OF WHICH THE OTHER PARTY HERETO SHALL HAVE BEEN NOTIFIED IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT.

7.6 WAIVER OF JURY. EACH PARTY HEREBY (A) IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM
THEREIN; (B) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (C) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (D) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS

 

5



--------------------------------------------------------------------------------

CONTEMPLATED HEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION 7.6.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound hereby, each of the parties
hereto has caused this Agreement to be duly executed by an authorized officer as
of the date first above written.

 

BLACK ELK ENERGY OFFSHORE OPERATIONS, LLC

By:   /s/ John Hoffman  

Name: John Hoffman

Title: President and CEO

 

PLATINUM PARTNERS BLACK ELK OPPORTUNITIES FUND LLC

By:   /s/ David Levy  

Name: David Levy

Title: Portfolio Manager

 

[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Form of Cross Receipt

Reference is made to that certain Contribution Agreement, dated as of February
        , 2013 (amended, amended and restated, supplemented or otherwise
modified from time to time, the “Agreement”), between Black Elk Energy Offshore
Operations, LLC (the “Company”) and Platinum Partners Black Elk Opportunities
Fund LLC (“PPBE”). Capitalized terms used by not defined herein shall have the
meaning set forth in the Agreement.

The Company hereby acknowledges to PPBE that on February     , 2013 (the
“Issuance Date”) the Company received a Capital Contribution from PPBE in the
amount of $            and that on the Issuance Date the Company has issued to
PPBE or to such person designated by PPBE             Class E Preferred Units
and             Class B Units.

 

Dated:                     , 2013    

BLACK ELK ENERGY OFFSHORE
OPERATIONS, LLC

    By:          

Name:

Title:

Acknowledgement

By this Acknowledgement, PPBE hereby acknowledges to the Company that it is
deemed to have received on the Issuance Date the Class E Preferred Units and the
Class B Units described above in exchange for the Capital Contribution described
above.

 

Dated:                     , 2013    

PLATINUM PARTNERS BLACK ELK
OPPORTUNITIES FUND LLC

    By:          

Name:

Title: